Citation Nr: 1012591	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  03-04 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to accrued benefits based on a claim pending 
at the time of the Veteran's death for service connection 
for end stage renal disease, claimed as secondary to 
service-connected benign urethra stricture.  

2.  Entitlement to accrued benefits based on a claim pending 
at the time of the Veteran's death for entitlement to 
special monthly compensation (SMC) based on the need for aid 
and attendance or by reason of being housebound.  

3.  Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1945 to 
December 1946.  He died in August 2001.  The appellant in 
this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which determined that the 
appellant was not entitled to DIC benefits because she was 
not legally married to the Veteran for at least one year 
prior to his death.  Subsequently, in a November 2002 
administrative decision, the RO recognized as valid the 
marriage between the Veteran and the appellant for VA 
purposes.  

In January 2003, the RO issued a statement of the case (SOC) 
denying, in part, service connection for the cause of the 
Veteran's death.  Additionally, in a January 2003 rating 
decision, the RO denied service connection for end stage 
renal disease and entitlement to SMC, for the purposes of 
accrued benefits.  The record shows that the appellant filed 
her substantive appeal in February 2003.  The Board 
construed this as a notice of disagreement with the January 
2003 decisions denying service connection for end stage 
renal disease and entitlement to SMC, for the purposes of 
accrued benefits and service connection for cause of the 
Veteran's death.  The Board remanded the claim in March 2006 
for the issuance of a SOC.  The RO issued a SOC in March 
2007 and the appellant filed a timely substantive appeal, 
thereby perfecting the claims on appeal. 

A hearing was held on September 17, 2007 in Portland, 
Oregon, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
the hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim and requires VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R.           § 3.159 (2009).  

The record reveals that the Board remanded the appellant's 
claims for appropriate notification in April 2008.  The 
remand explained that the appellant never received proper 
notification with respect to her claims for service 
connection for end stage renal disease and special monthly 
compensation both for the purposes of accrued benefits.  
Furthermore, the appellant did not receive appropriate 
notification with respect to her claim for service 
connection for the cause of the Veteran's death.  It was 
noted that in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, section 5103(a) 
notice must include: (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  

The AMC sent the appellant a notification letter in June 
2008; however, the letter was returned as undeliverable.  
The AMC searched for the correct address and, again, sent a 
notification letter to another address in September 2009.  
However, it was noted that the appellant did not live at the 
address.  The AMC issued a supplemental statement of the 
case (SSOC) in December 2009 and sent it to another address.  
In response to the SSOC, the appellant listed her current 
address and that she lived at the address for the past two 
years.  However, there is no indication that the AMC sent an 
additional notification letter to the correct address as 
listed on the December 2009 SSOC.  

The Court has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance 
with the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance."  Id.  Therefore, the Board 
finds that the case must be remanded for compliance with the 
April 2008 remand.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant and her representative 
should be provided with appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an explanation 
as to the evidence and information 
required to substantiate her claims for 
accrued benefits and her claim of service 
connection for the cause of the Veteran's 
death, to include notice specified by the 
Court in Dingess v. Nicholson, 19 Vet. 473 
(2006) and Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  

2.  After conducting any development 
necessary based on any response received 
to the VCAA letter, the RO should 
readjudicate the claims, considering all 
the evidence of record.  If the 
disposition remains unfavorable, the RO 
should furnish the appellant and her 
representative with another SSOC and 
afford them an opportunity to respond.  


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

